               Case 3:20-cv-00150-JAD-CLB Document 10 Filed 03/10/21 Page 1 of 3




 1                                 UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3 Anthony Brooks,                                             Case No.: 3:20-cv-00150-JAD-CLB

 4              Plaintiff

 5 v.                                                            Order Dismissing and Closing
                                                                            Case
 6 Davis, et al.,

 7              Defendants

 8

 9             Plaintiff Anthony Brooks brings this civil-rights action for events he alleges occurred

10 during his incarceration with the Nevada Department of Corrections. 1 On February 3, 2021, I

11 denied his application to proceed in forma pauperis because he has “three strikes” under 28

12 U.S.C. § 1915(g) and failed to demonstrate that he was under imminent danger of serious

13 physical injury. 2 I gave him until March 5, 2021, to pay the $400 filing fee in full. 3 I expressly

14 warned him that his failure to pay the filing fee in full by that deadline would result in the

15 dismissal of this case. 4 That deadline has passed, and Brooks has not paid the filing fee.

16             District courts have the inherent power to control their dockets and “[i]n the exercise of

17 that power, they may impose sanctions including, where appropriate . . . dismissal” of a case. 5 A

18 court may dismiss an action with prejudice based on a party’s failure to prosecute an action,

19

20
     1
21       ECF No. 5 (amended complaint).
     2
         ECF No. 9 (order).
22   3
         Id.
23   4
         Id.
     5
         Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986).
              Case 3:20-cv-00150-JAD-CLB Document 10 Filed 03/10/21 Page 2 of 3




 1 failure to obey a court order, or failure to comply with local rules. 6 In determining whether to

 2 dismiss an action for lack of prosecution, failure to obey a court order, or failure to comply with

 3 local rules, the court must consider several factors: (1) the public’s interest in expeditious

 4 resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the

 5 defendants; (4) the public policy favoring disposition of cases on their merits; and (5) the

 6 availability of less drastic alternatives. 7

 7            I find that the first two factors—the public’s interest in expeditiously resolving the

 8 litigation and the court’s interest in managing the docket—weigh in favor of dismissing this case.

 9 The risk-of-prejudice factor also weighs in favor of dismissal because a presumption of injury

10 arises from the occurrence of unreasonable delay in filing a pleading ordered by the court or

11 prosecuting an action. 8 The fourth factor is greatly outweighed by the factors in favor of

12 dismissal, and a court’s warning to a party that his failure to obey the court’s order will result in

13 dismissal satisfies the consideration-of-alternatives requirement. 9 Brooks was warned that his

14 case would be dismissed if he did not pay the $400 filing fee in full by March 5, 2021. 10 So,

15 Brooks had adequate warning that his failure to pay the fee would result in this case’s dismissal.

16
     6
     See Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (dismissal for noncompliance with
17 local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61 (9th Cir. 1992) (dismissal for failure to
   comply with an order requiring amendment of complaint); Carey v. King, 856 F.2d 1439, 1440–
18 41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring pro se plaintiffs to
   keep court apprised of address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir.
19 1987) (dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
   1424 (9th Cir. 1986) (dismissal for lack of prosecution and failure to comply with local rules).
20
   7
     Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423–24; Malone, 833 F.2d at 130;
21 Ferdik, 963 F.2d at 1260–61; Ghazali, 46 F.3d at 53.
     8
         See Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976).
22   9
         Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132–33; Henderson, 779 F.2d at 1424.
23   10
          ECF No. 9 (order).


                                                        2
          Case 3:20-cv-00150-JAD-CLB Document 10 Filed 03/10/21 Page 3 of 3




 1         Accordingly, IT IS HEREBY ORDERED that this action is DISMISSED without

 2 prejudice; and

 3         The Clerk of Court is directed to ENTER JUDGMENT accordingly and CLOSE THIS

 4 CASE.

 5         Dated: March 10, 2021

 6                                                   _________________________________
                                                     U.S. District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                              3
